internal_revenue_service number release date index number ---------------------------- -------------------------------------------- ----------------------- ------------------------------ ty ------- ty ------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc ita b05 plr-117961-10 date date legend taxpayer state a partnership -------------------------------------------- ------------------------ ------------- ---------------------------------------------------- ------------------------ ------------ related_party ------------------------ state b tp relinquished_property buyer date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree qi date date x ------------ --------------------------------------- ------------------------------ ----------------------- ----------------------- --------------------- --------------------- --------------------- ------------------- ----------------------------------------------------------- -------------------------- ----------------------- ------------- dear -------------------- this is in response to a request for a private_letter_ruling dated date submitted on your behalf by your authorized representatives you have requested rulings concerning the application of sec_1031 of the internal_revenue_code code to the transaction described below plr-117961-10 facts taxpayer is a state a corporation that has elected to be taxed as a real_estate_investment_trust reit taxpayer uses an annual_accounting_period ending on december and uses the overall accrual_method of accounting for maintaining its accounting books_and_records and for filing its federal_income_tax returns taxpayer directly and indirectly owns percent of the partnership interests in partnership a state a limited_partnership disregarded as an entity separate from taxpayer since taxpayer is its sole owner taxpayer owns and operates a number of commercial real_estate properties primarily through partnership and various disregarded entities wholly owned by partnership taxpayer is an affiliate of and under the rules of sec_267 is related to related_party a publicly held statutory real_estate_investment_trust organized in state b that elected to be taxed as a reit a taxpayer’s exchange partnership owned tp relinquished_property that was groundleased to buyer a party unrelated to taxpayer and related_party effective date partnership entered into the tp relinquished_property sale agreement to sell tp relinquished_property to buyer for a gross sale price of dollar_figurea tp relinquished_property sale agreement includes the right for partnership to assign its rights under the contract to a qualified_intermediary and to otherwise convert the sale into a like-kind_exchange under sec_1031 of the code partnership entered into a deferred_exchange agreement with qi acting as a qualified_intermediary pursuant to sec_1_1031_k_-1 providing for the exchange of tp relinquished_property the deferred_exchange agreement provided that qi would comply with applicable deferred_exchange regulations partnership and qi also entered into a qualified exchange trust agreement under sec_1_1031_k_-1 pursuant to which qi would hold the net tp relinquished_property sales proceeds partnership assigned to qi its rights to receive the sales proceeds attributable to the disposition of tp relinquished_property on date partnership conveyed the tp relinquished_property to buyer by direct deed the aggregate purchase_price under the tp relinquished_property sale agreement was dollar_figurea which consists of dollar_figureb in cash and dollar_figurec of unamortized prepaid rent which your submission considers treated for purposes of sec_1031 as a liability assumed by buyer under sec_1_467-7 the closing agent used a small amount of the cash for closing costs and transmitted the balance of the cash dollar_figured directly to qi pursuant to the qualified exchange trust agreement plr-117961-10 on date which was within days after the sale of the tp relinquished_property partnership identified certain potential tp replacement properties for replacement and completion of the deferred_exchange your submission estimates the value of the potential tp replacement properties as dollar_figuree which is less than percent of the gross_sales price of tp relinquished_property a number of tp replacement properties are owned by related_party or disregarded llcs percent owned by related_party partnership and related_entity will enter into related_party sale agreement pursuant to which related_party agrees to sell some or all of the potential tp replacement properties that it owns to partnership such that partnership will reinvest at least dollar_figurea an amount equal to the gross_proceeds realized from the transfer of the tp relinquished_property less the costs of sale the related_party sale agreement will include the right for related_party to assign its rights under the contract to a qualified_intermediary and to otherwise convert the sale into a sec_1031 like-kind_exchange your submission represents that within days from the date of conveyance of the tp relinquished_property partnership intends to complete its exchange by causing qi to acquire and transfer to partnership a sufficient number of potential tp replacement properties to reinvest an amount not less than the gross realized proceeds derived from disposition of the tp relinquished_property less exchange costs and expenses of sale the final tp replacement properties title to the final tp replacement properties may be conveyed to partnership by deed directly from related_party or by related party’s assignment of percent of the membership interests in one or more limited_liability companies holding title to one or more of the final tp replacement properties where related_party owns percent of such a company prior to conveyance your submission represents that partnership will hold the properties received in its exchange for at least two years following the date_of_acquisition of such properties b related party’s exchange according to the submission related_party will enter into a deferred_exchange agreement with an unrelated party acting as a qualified_intermediary under sec_1_1031_k_-1 which will provide for related party’s exchange of those potential tp replacement properties that it transfers to partnership related_party relinquished properties this agreement will provide that the qualified_intermediary will comply with applicable deferred_exchange regulations related_party and the qualified_intermediary may enter into a qualified exchange trust agreement in a form consistent with sec_1_1031_k_-1 providing a vehicle for the qualified_intermediary to hold the proceeds from the sale of the related_party relinquished properties related_party will then assign to this qualified_intermediary its rights to receive the sales proceeds attributable to the related_party relinquished properties plr-117961-10 at the closing of the transfer of the related_party relinquished properties to partnership the closing agent will receive and transfer to related party’s qualified_intermediary all proceeds due related_party after payment of closing costs and expenses on or before the day that i sec_45 days after the transfer of the related_party relinquished properties to partnership related_party intends to identify replacement properties potential related_party replacement properties that are like-kind to the related_party relinquished properties in order to complete its own deferred_like-kind_exchange with respect to the related_party relinquished properties the potential related_party replacement properties may include properties owned by third parties and properties owned by parties affiliated with or related to related_party including but not limited to taxpayer under the rules of sec_267 or sec_707 each an affiliate the estimated value of the potential related_party replacement properties identified will be less than percent of the gross_sales price of the related_party relinquished properties related_party intends to reinvest an amount equal to the total sale price of the related_party relinquished properties less exchange costs in the event that related_party acquires replacement properties having a value less than percent of the value of the related_party relinquished properties the difference will result in the related_party recognizing gain arising from the exchange in the full amount of such difference but the amount of gain so recognized will not exceed x of the gain realized by related_party on its transfer of the related_party relinquished properties related_party will acquire ownership of some or all of the potential related_party replacement properties final related_party replacement properties within days from the transfer of the related_party relinquished properties to partnership related_party will enter into purchase agreements with the owner s of the final related_party replacement properties to purchase these properties related_party will assign its rights under each of the respective purchase agreements to its own qualified_intermediary who will disburse funds held by it from the proceeds of the sale of the related_party relinquished properties plus funds supplied by or on behalf of related_party to acquire the final related_party replacement properties as with the related_party relinquished properties title to the properties may be transferred directly from the respective owner s of the final related_party replacement properties to related_party by deed or by transfer of percent membership interests in a limited_liability_company holding title the submission represents that related_party will hold the final related_party replacement properties received in the exchange for at least two years following the date_of_acquisition of such properties c affiliate exchange s plr-117961-10 according to your submission to the extent any of the final related_party replacement properties is owned by an affiliate prior to transfer of such property to related_party that affiliate will enter into a deferred_exchange agreement with an unrelated party acting as a qualified_intermediary under sec_1_1031_k_-1 providing for the affiliate’s exchange of those final related_party replacement properties that it transfers to related_party each an affiliate relinquished_property and collectively the affiliate relinquished properties each deferred_exchange agreement entered into by an affiliate will provide that the qualified_intermediary will comply with the applicable deferred_exchange regulations the qualified_intermediary and each affiliate transferring an affiliate relinquished_property may also enter into a qualified exchange trust agreement in a form comparable to the agreement between partnership and qi and consistent with sec_1_1031_k_-1 providing a vehicle for the qualified_intermediary to hold the proceeds from the sale of the respective affiliate relinquished_property each affiliate entering into a deferred_exchange agreement will then assign to its qualified_intermediary it rights to receive the sale proceeds attributable to its respective affiliate relinquished_property at the closing of the transfer of any affiliate relinquished_property to related_party the closing agent will receive and transfer to the transferring affiliate’s qualified_intermediary all proceeds due to that affiliate after payment of closing costs and expenses on or before the 45th day following the transfer of an affiliate relinquished_property to related_party the transferring affiliate will identify replacement properties collectively the potential affiliate replacement properties for completion of a deferred_like-kind_exchange with respect to the sale of the affiliate relinquished properties transferred by that affiliate all potential affiliate replacement properties will be owned by third parties unrelated to taxpayer related_party or the transferring affiliate each transferring affiliate will enter into purchase agreements with the third party sellers of some or all of the potential affiliate replacement properties and each such affiliate will assign its rights under the purchase agreements to its qualified_intermediary at closing the qualified_intermediary will disburse funds to acquire the respective affiliate replacement properties under the purchase agreements each respective affiliate may deposit or cause to be deposited additional funds with respect to the closing of such acquisitions title to the properties may be transferred directly from the third party sellers to an affiliate each transferring affiliate will acquire ownership of some or all of the potential affiliate replacement properties within days from the transfer of the affiliate’s respective affiliate relinquished_property or affiliate relinquished properties to fully defer gain realized on the transfer of the affiliate relinquished properties each affiliate would intend to reinvest an amount equal to the total sale price of the respective affiliate relinquished properties less exchange costs in the event that any affiliate acquires replacement properties having a value less than percent of the value of plr-117961-10 the applicable affiliate relinquished properties the difference will result in that affiliate recognizing gain arising from the exchange in the full amount of such difference but the amount of gain so recognized will not exceed x of the gain realized by the affiliate on its transfer of the affiliate relinquished properties any affiliate undertaking an exchange will hold the properties received in its exchange for at least two years following the date the acquisition of such properties taxpayer expressly represents that each of the above exchanges undertaken by partnership related_party and any affiliate will satisfy the requirements for deferred and reverse exchanges set forth in either or both sec_1_1031_k_-1 and revproc_2000_37 2000_2_cb_308 requested rulings you have requested the following two rulings sec_1031 does not make the benefits of sec_1031 unavailable to the taxpayer under the facts and circumstances set forth above receipt by related_party or any transferring affiliate of boot in its exchange that constitutes no more than x of the total gain realized in the exchanges and that results in recognition of gain in an equal amount will not cause sec_1031 to make the benefits of sec_1031 unavailable to taxpayer in its exchange law analysis sec_1031 provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides in part that if an exchange would be within the provisions of subsection a if it were not for the fact that the property received in exchange consists not only of property permitted to be received without the recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1031 provides that if a a taxpayer exchanges property with a related_person b there is nonrecognition_of_gain_or_loss to the taxpayer under this section with respect to the exchange of such property determined without regard to this subsection and c before the date years after the date of the last transfer which was part of such exchange -- plr-117961-10 i the related_person disposes of such property or ii the taxpayer disposes of the property received in the exchange from the related_person which was of like_kind to the property transferred by the taxpayer there shall be no nonrecognition_of_gain_or_loss under this section to the taxpayer with respect to such exchange except that any gain_or_loss recognized by the taxpayer by reason of this subsection shall be taken into account as of the date on which the disposition referred to in subparagraph c the second_disposition occurs sec_1031 provides in part that for purposes of paragraph c there shall not be taken into account any disposition -- c with respect to which it is established to the satisfaction of the secretary that neither the exchange nor such disposition had as one of its principal purposes the avoidance of federal_income_tax sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 in the present case sec_1031 is not applicable to taxpayer's exchange of tp relinquished_property for the final tp replacement properties because taxpayer is exchanging property with qi who is not a related_person and qualifies as a third party pursuant to sec_1 g however sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 both the house ways_and_means_committee report and the senate_finance_committee print describe the policy concern that led to enactment of this provision because a like-kind_exchange results in the substitution of the basis of the exchanged property for the property received related parties have engaged in like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in order to reduce or avoid the recognition of gain on the subsequent sale basis shifting also can be used to accelerate a loss on the retained property the committee believes that if a related_party exchange is followed shortly thereafter by a disposition of the property the related parties have in effect 'cashed out' of the investment and the original exchange should not be accorded nonrecognition treatment h_r rep no 101st cong 1st sess s print no pincite the committee reports contain the following example of when sec_1031 applies if a taxpayer pursuant to a re-arranged plan transfers property to an unrelated party who then exchanges the property with a party related to the taxpayer within years of plr-117961-10 the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 h_r rep no pincite s print no pincite the senate_finance_committee also gave three examples of its intent with respect to the non-tax avoidance exception at sec_1031 it is intended that the non-tax avoidance exception generally will apply to i a transaction involving an exchange of undivided interests in different properties that results in each taxpayer holding either the entire_interest in a single property or a larger undivided_interest in any of such properties ii dispositions of property in nonrecognition transactions and iii transactions that do not involve the shifting of basis between properties s print no pincite in revrul_2002_83 2002_2_cb_927 the taxpayer transferred low-basis property to an unrelated buyer through a qualified_intermediary and acquired high basis replacement_property from a related_party through the intermediary with the proceeds of the sale of the first property in analyzing these facts under sec_1031 the service quoted the above legislative_history for the proposition that sec_1031 is intended to apply to situations in which related parties effectuate like-kind_exchanges of high basis property for low basis property in anticipation of the sale of the low basis property in such a case the original exchange would not be accorded nonrecognition treatment under the facts in the revenue_ruling the taxpayer and the related_party were attempting to sell the relinquished_property to an unrelated party while using the substituted_basis rule_of sec_1031 to reduce gain on the sale to dollar_figure this allowed the parties to cash_out of their investment in the relinquished_property without recognizing gain the service concluded that the transaction was structured to avoid the purposes of sec_1031 and therefore taxpayer as the first transferor recognized all the gain realized on its transfer of the relinquished_property as mentioned above pursuant to sec_1031 any second_disposition by exchanging parties will not be taken into account for purposes of sec_1031 if it can be established to the satisfaction of the secretary that neither the initial exchange nor the second_disposition had as one of its principal purposes the avoidance of federal_income_tax in that regard the non-tax avoidance exception generally will apply to dispositions in nonrecognition transactions h_r report no 101st cong 1st sess this is the language of the conference committee report which adopted the senate amendment quoting from the senate_finance_committee print s print no pincite plr-117961-10 in the present case the only transactions planned by the parties after taxpayer receives the final tp replacement properties as its replacement_property are the subsequent acquisitions by related_party of related party’s replacement_property and by any transferring affiliate of that affiliate’s replacement_property from unrelated third party sellers in subsequent exchanges under sec_1031 nonrecognition transactions because both related_party and any transferring affiliate would also structure its disposition of property as an exchange for like-kind replacement_property neither sec_1031 nor revrul_2002_83 applies taxpayer's exchange related party’s exchange and the potential affiliate exchanges are or will be structured as like-kind_exchanges qualifying under sec_1031 there is no material cashing out of any party's investment in real_estate upon completion of the series of transactions all related parties will own property that is like-kind to the properties they exchanged moreover none of the parties will have ever been in receipt of cash or other non-like-kind property other than a limited amount of boot received in the exchange in return for the relinquished properties finally any receipt of cash or other non-like-kind property by related_party or any affiliate from its qualified_intermediary will be in a de_minimis amount not greater than x of the exchanging entity’s realized gain such a de_minimis amount is insufficient to support the conclusion required by sec_1031 that the exchanges by taxpayer related_party and affiliates are undertaken to avoid the purposes of sec_1031 ruling sec_1 sec_1031 will not make the benefits of sec_1031 unavailable to the taxpayer under the facts and circumstances set forth above provided that taxpayer related_party and any affiliate undertaking an exchange hold their respective replacement_property s for two years following their respective acquisitions of replacement_property s receipt by related_party or any transferring affiliate of cash or other non-like-kind property in its respective exchanges that constitutes no more than x of the total gain realized in the exchanges and that results in recognition of gain in an equal amount will not cause sec_1031 to make the benefits of sec_1031 unavailable to taxpayer in its exchange caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-117961-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson chief branch office_of_chief_counsel income_tax accounting cc
